It would be a defence for the defendants to show that these policies were procured by fraud if they were not estopped to make it, by the judgments in the bills in equity. Chesley v. Dunklee, 77 N.H. 263, 267; MacDonald v. Railway, 71 N.H. 448, 457; Metcalf v. Gilmore, 63 N.H. 174, 189.
It does not necessarily follow, however, that the defendants are remediless. They can apply to the superior court to vacate the orders on the bills in equity and if the court finds that is what justice requires, it will undoubtedly grant them the relief prayed for.
Case discharged.
SNOW, J. was absent: the others concurred. *Page 300